Citation Nr: 1444795	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include anxiety disorder or depressive disorder.

2.  Entitlement to a compensable initial disability rating for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from July 1977 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In the Veteran's September 2011 VA Form 9, Appeal to Board of Veterans' Appeals, he requested a Board hearing at the RO.  He testified before a RO Decision Review Officer at the RO in November 2011.  In June and again in August 2013 the Veteran's representative requested that hearings scheduled for June and August 2013, respectively, be rescheduled.  Finally the Veteran failed to report for a rescheduled Board hearing in December 2013.  There is no indication in the claims file, including in a June 2014 brief, that the Veteran continues to request a Board hearing.  His hearing request is considered withdrawn.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a psychiatric disorder to include anxiety disorder or depressive disorder, and entitlement to a compensable initial disability rating for residuals of TBI.  He essentially maintains that his psychiatric disorder is related to service directly or as part of his TBI residuals.

The record includes present psychiatric diagnoses of major depressive disorder and anxiety disorder.  Service treatment records show that the Veteran received treatment for a blunt trauma head injury in service in February 1979 when he reported that he momentarily blacked out, and had dizziness.  At that time he appeared lethargic and slow in speech and action compared with his usual condition.  Findings then were that the mental state changed over the previous hour, and the Veteran had restless lethargy and difficulty with serial 7s.  The assessment included possible concussion.  

Service treatment records in June 1979 show that the Veteran reported that he was recently assaulted-"jumped" and that he received head trauma but no loss of consciousness.  He reported complaints of headache and abrasions.  At that time findings included a knot on top of his head, multiple abrasions of the entire back, and lacerations from a human bite on his left index finger, consistent with his assertion he was assaulted.

At the time of his June 1981 discharge examination, the report of medical history shows that he reported he had had head injury and frequent trouble sleeping; but he also reported he did not have depression or excessive worry, or nervous trouble.  On examination at that time there is no indication of any psychiatric or neurologic abnormalities.

As reflected in a June 2014 brief, the Veteran asserts having had continued psychiatric symptoms since during service associated with the assault.  

In light of the Veteran's contentions and the state of the record, the Board finds that a VA examination is necessary in order to adjudicate the service connection claim regarding psychiatric disorder.  The Board observes that the Veteran has not been afforded a VA examination that provides a responsive etiological opinion on this issue following a thorough review of the entire claims folder.  Such examination must be accomplished on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under schedular criteria for residuals of traumatic brain injury, each of three main areas of dysfunction requires evaluation if present and associated with the service-connected TBI: cognitive (impairment of memory, concentration, attention, and executive functions of the brain), emotional/behavior (under 38 C.F.R. § 4.130 (mental disorders), and physical (neurological) dysfunction.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).  

The development regarding the service connection claim is reciprocally and inextricably intertwined with the initial rating claim, as the Veteran has claimed in part that the claimed psychiatric disorder is related to or part of the TBI residuals, and adjudication of the service connection claim may impact the adjudication of the initial rating claim for the residuals of TBI, and vice versa.  As such, and because residuals of TBI may include emotional/behavior dysfunction associated with mental disorders (see 38 C.F.R. § 4.124a, Diagnostic Code 8045), the rating and service connection claims should be addressed jointly.

In the June 2014 brief, the Veteran's representative indicated that the Veteran reports that his residuals of TBI are worse than when originally rated.  The last examination of the Veteran's residuals of TBI was almost three years ago in December 2011.  As the Veteran's service-connected residuals of TBI may have worsened since the last VA examination in 2011, the claim must be remanded for the Veteran to undergo a contemporaneous and thorough VA examination to determine the current severity of this disability. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Since the claims file is being returned to the RO, the file must be updated to include any pertinent outstanding VA or private treatment records not on file.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all medical care providers who have evaluated or treated him for his residuals of traumatic brain injury and/or psychiatric disorder.  Request copies of any pertinent private or VA medical records not currently of record from all sources identified.

2.  After completion of the above development, schedule the Veteran for VA TBI (traumatic brain injury) examination to also include examination for psychiatric disorder, for the purpose of identifying any and all current residuals of a traumatic brain injury sustained in service and any psychiatric disorder otherwise related to service; and to determine the current severity of any such residuals of TBI. 

The claims file must be reviewed by the examiner and the report must note that review.  The examiner is requested to perform all necessary clinical testing and render all appropriate diagnoses. 

The Veteran may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that have resulted from the in-service head injury; and to examine for any separate psychiatric disorder unrelated to TBI in service. 

The examiner must then identify all conditions residual to TBI and any conditions resulting from such residuals. The examiner must also provide an opinion as to the current severity of any such conditions identified as associated with TBI during service.  The examiner is also requested to opine as to what symptoms or conditions are attributable to the Veteran's TBI, and what symptoms/conditions are associated with unrelated disability.  The examiner must also identify any psychiatric disorder that may be independent of the TBI residuals.

The examiner is asked to specifically address the Veteran's complaints and report of various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) resulting from his traumatic brain injury residuals, or, in the case of psychiatric disorder, otherwise associated with service.

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any cognitive, emotional/behavioral (psychiatric symptomatology), or physical (including neurological dysfunction) condition found to be present, to include any acquired psychiatric disorder, had its onset in or is related to service, to specifically include as a residual of TBI.  In offering these opinions, the examiner must acknowledge and discuss the Veteran's report of a history of symptoms. 
 
For any psychiatric disorder diagnosed that is found not to be related to or part of the service-connected residuals of TBI, the examiner must specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that such psychiatric disorder had its onset in or is otherwise related to service. 

The examiner must indicate the frequency, severity, or duration of any symptoms linked to TBI or psychiatric disorder linked to service otherwise; and opine as to the extent to which the symptoms impact on the Veteran's ability to work. 

The rationale for all opinions expressed must be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such must be stated along with a supporting rationale.

3.  Finally, readjudicate the claims on appeal.  If any benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

